Citation Nr: 1725359	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  08-38 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In the January 2017 Board remand, the Board took jurisdiction of the TDIU issue and found this issue to be part and parcel of the determination for the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  

The Board remanded the TDIU claim for additional development in January 2017.  The Board finds that the agency of original jurisdiction (AOJ) substantially complied with the mandates of the Board remand including the provision of an application and notice for the TDIU claim.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In June 2017, the Veteran submitted a waiver of the AOJ consideration of additional evidence pursuant to 38 C.F.R. § 20.1304 (2016).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include gastroesophageal reflux disease rated at 10 percent from November 22, 2006 and 30 percent from February 6, 2009; right ankle sprain residuals with Achilles tendonitis rated at 20 percent from November 22, 2006; allergic rhinitis rated at 10 percent from November 22, 2006; tinea versicolor rated at 10 percent from November 22, 2006; and right wrist ganglion cyst (dominant), De Quervain's disease, and left wrist (non-dominant) each rated at zero percent; the combined rating percentage criteria for TDIU consideration is 40 percent from November 22, 2006 and 60 percent from February 6, 2009.  
 
2.  The Veteran currently works as an air traffic controller. 

3.  The service-connected disabilities are not shown to preclude the Veteran securing and following substantially gainful employment consistent with his educational and work background. 


CONCLUSION OF LAW

The criteria for the assignment of a total rating based on individual unemployability by reason of service-connected disability to include on an extraschedular basis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The AOJ provided notice letters to the Veteran in August 2005, December 2006, May 2008, and July 2009, for the increased rating claims that led to the TDIU claim.  The AOJ provided a TDIU claim notice letter to the Veteran in March 2017.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b).  The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained. VA treatment records are associated with the record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

In its January 2017 remand, the Board instructed the AOJ to ask the Veteran to complete a formal application for a TDIU and to report his education and employment history and issue a supplemental statement of the case.  In March 2017, the AOJ sent a letter to the Veteran and asked him to complete a formal application for a TDIU.  A copy of the appropriate form (VA Form 21-8940) was included with the letter.  The Veteran failed to respond to the letter, did not submit any completed VA Form 21-8940, and has not otherwise provided any information pertaining to his education, employment history, or earnings.

The Veteran underwent VA examinations in January 2008, February 2009, July 2011, August 2013, and March 2016 to obtain medical evidence as to the severity of the service-connected disabilities and whether the disabilities impacted the Veteran's occupation.  The VA examinations were conducted by medical professionals and were based on review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are accurate and fully descriptive.  The Veteran has been afforded adequate examinations.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.

2.  Entitlement to TDIU

Total disability meriting a 100 percent schedular rating exists "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Where the schedular disability rating is less than 100 percent, a total rating due to individual unemployability may nonetheless be assigned if a veteran is rendered unemployable as a result of service-connected disabilities, provided that certain regulatory requirements are satisfied.  See 38 C.F.R. §§ 3.341(a), 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disability of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16. 

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a). 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992). 

However, advancing age, any impairment caused by conditions that are not service connected, and prior unemployability status must be disregarded when determining whether the veteran currently is unemployable.  38 C.F.R. § 4.16(a). 

Additionally, where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96. 

The Veteran's service-connected disabilities include gastroesophageal reflux disease (GERD) rated at 10 percent from November 22, 2006 and 30 percent from February 6, 2009; right ankle sprain residuals with Achilles tendonitis rated at 20 percent from November 22, 2006; allergic rhinitis rated at 10 percent from November 22, 2006; tinea versicolor rated at 10 percent from November 22, 2006; and right wrist ganglion cyst (dominant), De Quervain's disease, and left wrist (non-dominant) each rated at zero percent.  The combined rating percentage criteria for TDIU consideration is 40 percent from November 22, 2006 and 60 percent from February 6, 2009.  The Veteran does not meet the minimum rating requirements of § 4.16(a) for a TDIU rating.  The record shows that he has a combined rating of 60 percent from February 6, 2009 but he has more than two service-connected disabilities and does not have a single disability rated at 40 percent or more.  

Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b).  Factors to be considered in determining whether a veteran is unemployable are his or her level of education, employment history, and vocational attainment.  See Hyder, supra. 

The Board is precluded from assigning an extraschedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008); see also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

After a review of the evidence of record, the Board finds that a remand for referral of the Veteran's claim for consideration of a TDIU on an extraschedular basis is not warranted.  The weight of the competent and credible evidence establishes that the service-connected disabilities do not cause unemployability.  The competent and credible evidence shows that the Veteran reported employment as an air traffic controller; he reported this occupation at several VA examinations.  The evidence shows that the service-connected disabilities, at times, interfere with work and the Veteran misses work several days a year.  However, the weight of the competent and credible evidence shows that the service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment.  

The weight of the competent and credible evidence shows that the service-connected GERD does not prevent the Veteran from securing substantially gainful employment.  The February 2009 VA examination report indicates that Veteran reported missing 4 to 5 days per year of work due to the GERD; he worked as an air traffic controller.  The Veteran stated that when at work, he works through the discomfort from the GERD.  The March 2016 VA examination report indicates that the VA examiner opined that the GERD did not impact the Veteran's ability to work.

The weight of the competent and credible evidence shows that the service-connected allergic rhinitis does not prevent the Veteran from securing substantially gainful employment.  The January 2008 VA examination report indicates that the Veteran reported working in air traffic control.  He stated that he missed five to six work days a year due to sinus infections.  He took medication for the rhinitis.  

The weight of the competent and credible evidence shows that the service-connected right ankle disability does not prevent the Veteran from securing substantially gainful employment.  The January 2008 VA examination report indicates that the right ankle disability did not affect his occupation.  The February 2009 VA examination report indicates that the Veteran complains of pain in the right ankle, he wears a brace on the ankle for the last 5 years, and it did not have an effect on his occupation as an air traffic controller.  The August 2013 VA examination report indicates that the VA examiner opined that the right ankle condition did not impact the Veteran's ability to work. 

The weight of the competent and credible evidence shows that the service-connected tinea versicolor does not prevent the Veteran from securing substantially gainful employment.  The February 2009 VA examination report indicates that no impairment of function was noted.  The July 2011 VA examination report notes that the Veteran reported that when he takes medication for the skin disorder, he has to miss work at his job as an air traffic controller.  

The weight of the competent and credible evidence shows that the service-connected right wrist ganglion cyst (dominant), De Quervain's disease, and left wrist (non-dominant) do not prevent the Veteran from securing substantially gainful employment.  As noted above, these disabilities are rated at zero percent.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran is employed as an air traffic controller and is able to obtain or maintain substantially gainful employment and the service-connected disabilities do not prevent the Veteran from securing and maintaining substantially gainful employment.  As noted, the Veteran has been afforded the opportunity to provide an employment history in a formal TDIU application, and was specifically provided such an application; however, he failed to submit this information and has not otherwise provided any information pertaining to his employment history or his current employment status.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is not always a one-way street).

The Veteran has reported that he misses several days of work a year due to the service-connected disabilities, either from taking medications or during exacerbations of the symptoms.  However, the Board notes that the Veteran is still able to maintain his employment.  The rating schedule was created as a guide to evaluating disability resulting from all types of diseases and injuries encountered, and the percentage ratings that are assigned represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations. 38 C.F.R. § 4.1.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

In conclusion, the Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with work and educational background.  Therefore referral to the Director of Compensation and Pension Service for extraschedular consideration is not required.  The Board considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Accordingly, in this case, the preponderance of the evidence is against the Veteran's claim for TDIU and it is denied.  38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

Entitlement to a total rating based on individual unemployability by reason of service-connected disabilities to include on an extraschedular basis is denied. 




____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


